***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         L. D. v. COMMISSIONER OF CHILDREN
                     AND FAMILIES*
                       (AC 45323)
                       Alvord, Cradle and Suarez, Js.

                                   Syllabus

The plaintiff appealed to this court from the judgment of the trial court
   dismissing his administrative appeal from the decision of a hearing
   officer of the defendant Commissioner of Children and Families, who
   upheld the Department of Children and Families’ decision to substantiate
   allegations of emotional neglect by the plaintiff against three of his minor
   children stemming from two incidents. The plaintiff and the children’s
   mother had recently been involved in contentious dissolution proceed-
   ings and the police and the department were called multiple times
   to address family relations. The two incidents involved the plaintiff’s
   interactions with his three children during his visits with them. In the
   first incident, the plaintiff, when picking the children up from their
   mother’s house, had an irate reaction upon learning of a missing bag
   he asked one child to bring with him, exited the car and began screaming
   and cursing, drove his car out of the driveway while one of his children’s
   doors remained open, and proceeded to drive with the children in an
   erratic and dangerous manner. In the second incident, the plaintiff was
   in his vehicle with his three children as passengers, became angry and
   hit one child’s arm, eventually dragging the child out of the car, and
   subsequently hit another child in the face when she intervened, which
   resulted in bruising and scratches on the children. The plaintiff claimed
   that the court improperly concluded that there was substantial evidence
   in the record to support the findings of emotional neglect. Held that
   the trial court properly dismissed the plaintiff’s administrative appeal
   and determined that the hearing officer did not act unreasonably, arbi-
   trarily, illegally, or in abuse of her discretion in upholding the depart-
   ment’s substantiation of the allegations of emotional neglect, as a review
   of the record revealed substantial evidence to support the hearing offi-
   cer’s findings and conclusions regarding the two allegations of emotional
   neglect as to the plaintiff’s children; as to the first incident, the hearing
   officer emphasized that the children provided credible, consistent
   reports about what happened in the car that day and that one child’s
   emotional response during her account of the incident was persuasive
   and lent additional credibility to the report, and, although the hearing
   officer’s balanced approach acknowledged evidence that the children’s
   mother fueled both the plaintiff’s ire and the children’s fear, she stated
   that the children were justifiably frightened and concluded that the
   plaintiff’s conduct clearly demonstrated a serious disregard for the chil-
   dren’s emotional well-being; in the second incident, the hearing officer
   noted that the plaintiff had engaged in a pattern of erratic and bullying
   behaviors that had intimidated and frightened his children on a repeated
   basis, his rage frightened his children, and the children had repeatedly
   told investigators that they were afraid of him, and, even though the
   hearing officer acknowledged evidence that the children’s mother had
   contributed to the children’s feelings, she concluded that the plaintiff’s
   inability to restrain his anger had negatively impacted his relationship
   with his children and caused them trauma.
       Argued November 9—officially released December 27, 2022

                             Procedural History

   Administrative appeal from the decision of the defen-
dant upholding the decision of the Department of Chil-
dren and Families to substantiate allegations of emo-
tional neglect by the plaintiff against certain of his minor
children, brought to the Superior Court in the judicial
district of New Britain and tried to the court, Cordani,
J.; judgment dismissing the appeal, from which the
plaintiff appealed to this court. Affirmed.
  L. D., self-represented, the appellant (plaintiff).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, Kim Mathias, assistant attorney general, and Evan
O’Roark, assistant attorney general, for the appellee
(defendant).
                         Opinion

   ALVORD, J. The plaintiff father, L. D., who is self-
represented in this court,1 appeals from the judgment
of the trial court dismissing his appeal from the decision
of a hearing officer of the Department of Children and
Families (department),2 who upheld the department’s
decision to substantiate allegations of emotional
neglect by the plaintiff against three of his children. On
appeal, the plaintiff claims that the trial court improp-
erly concluded that there was substantial evidence in
the record to support the findings of emotional neglect.3
We affirm the judgment of the trial court.
  The following facts, as found by the hearing officer,
and procedural history are relevant to this appeal. The
plaintiff previously was married to the mother of his six
children (children’s mother). The children were born
between the years of 2000 and 2008. In early 2016,4 after
seventeen years of marriage, the children’s mother filed
an action to dissolve the marriage, and the ensuing
dissolution proceedings were very contentious.
Throughout the course of the dissolution proceedings,
the police and the department were called multiple
times ‘‘to deal with difficulties in the family’s internal
relations . . . .’’ Additionally, several complaints con-
cerning the plaintiff’s conduct, primarily asserted by
the children’s mother, were made to the police and the
department.
   The department received its first referral concerning
the family on February 6, 2016 (February, 2016 inci-
dent), after the local police went to the family’s resi-
dence after receiving a 911 hang up call from that resi-
dence. Upon arriving at the home, the police determined
that the parents were engaging in a verbal altercation.
The children’s mother reported that the argument began
when the plaintiff became angry at one of their children
for wearing shoes in the house and the children’s
mother became upset because the plaintiff was yelling
at the children, so she brought all six of the children
into a bedroom. The plaintiff followed the children’s
mother into a back room, recorded the incident, and,
at some point, called the police. The children’s guardian
ad litem,5 who later watched the recording, reported
that the recording depicted both parents yelling at each
other and that one of the children had spat on the
plaintiff. The plaintiff was arrested that evening on a
charge of disorderly conduct. He was subsequently
charged with risk of injury to a child, and, related to
those charges, ‘‘[p]rotection orders were issued.’’ The
criminal charges against the plaintiff were dismissed
after he completed a diversionary domestic violence
program.
  On July 3, 2018, the children’s mother complained to
the police about an incident that occurred on June 27,
2018, when the plaintiff picked up his three youngest
children, with whom he was participating in court-
ordered visitation, from their mother’s residence. The
plaintiff previously had asked one of those children, A,
to bring with him a particular bag that the plaintiff had
left in the home. A failed to bring the bag and told the
plaintiff that it was not in the home. The plaintiff became
enraged, which caused him to yell at the children, bang
on the steering wheel, and drive his vehicle, containing
the three children, in an erratic and dangerous manner
(July, 2018 incident).6
   A separate referral was made to the department after
the July, 2018 incident. During the department’s investi-
gation into the incident, the three children, and one
child who was at home and witnessed the incident, all
reported that the plaintiff became irate upon learning
of the missing bag, got out of the car, and began scream-
ing and cursing. Additionally, they all reported that one
of the children, S, attempted to get out of the car and
that the plaintiff drove the car out of the driveway while
her door remained open. While explaining the event to
a department investigator, S began crying. The plaintiff
acknowledged that there was a disagreement over the
bag but felt that A was lying about the availability of
the bag because they had discussed it the night before.
Additionally, the plaintiff believed that the bag was in
the home and that the children’s mother had prevented
the children from taking the bag.
   On September 5, 2018, the department’s Careline7
received a referral alleging that the plaintiff had hit two
of his children, A and S, and left bruises and scratches
on them during a visit two days prior (September, 2018
incident). At the time of the September, 2018 incident,
the plaintiff was in the driver’s seat of his vehicle, A
was in the front passenger seat, and S was in the back-
seat with her sister, A. A. During the department’s inves-
tigation of the September, 2018 incident, S had a healing
bruise under her left eye. S reported that the plaintiff
was angry because the children were not wearing sneak-
ers, she saw the plaintiff hit A, she got between them
and was hit in the face, and that A. A. was crying. A
reported that the plaintiff was upset because he did not
like what A and S were discussing and wanted them to
talk about something else. When they stopped speaking
altogether, the plaintiff became angry and hit A on the
arm, and later dragged A out of the car, scratching his
arm. Additionally, A reported that the plaintiff hit S
‘‘when she tried to get between [A] and [the plaintiff].’’
A. A. reported that she did not see the plaintiff hit A,
but did see the plaintiff hit S. The day after the Septem-
ber, 2018 incident, the children were taken to their
pediatrician who concluded that the marks on the chil-
dren were consistent with their explanations, however,
the pediatrician did not immediately make a referral to
the department based on her observations. The plaintiff
was arrested and charged with three counts of risk of
injury to a child, two counts of assault in the third
degree, and criminal mischief in the third degree follow-
ing the September, 2018 incident.
   Following its investigation into the February, 2016
incident, the department substantiated the allegations
of emotional neglect against the plaintiff as to his six
children. Additionally, following the July, 2018 incident,
the department substantiated the allegations of emo-
tional neglect related to that incident against the plain-
tiff as to his three youngest children. Finally, following
the September, 2018 incident, the department substanti-
ated the allegations of physical abuse as to S and A,
substantiated the allegations of emotional neglect of
the three youngest children, and recommended that the
plaintiff’s name be placed on the Central Registry of
Persons Responsible for Child Abuse and Neglect (cen-
tral registry). Thereafter, the plaintiff requested an
administrative hearing to appeal from the substantia-
tions and central registry determination.
  An administrative hearing was scheduled for October
14, 2020, and rescheduled at the plaintiff’s request for
December 16, 2020. Prior to the rescheduled hearing,
the plaintiff requested that the issues be adjudicated
on the papers and both parties submitted documentary
evidence for review by the hearing officer in making
her determination.
   On December 24, 2020,8 following a thorough review
of the eighteen exhibits submitted by the parties, the
hearing officer issued her written decision. Concerning
the February, 2016 incident, the hearing officer reversed
the department’s substantiation of the allegations of
emotional neglect against the plaintiff as to his six chil-
dren. In her decision, the hearing officer emphasized
the fact that ‘‘[t]he children were not interviewed during
this investigation’’ and ‘‘there was no evidence pre-
sented by the department as to the children’s impres-
sions or responses to this incident.’’ Rather, the hearing
officer highlighted that ‘‘[t]he department’s findings are
all predicated on the [children’s] mother’s complaints
and the charges filed against the [plaintiff], all of which
were subsequently dismissed following [his] successful
completion of a [diversionary] program.’’ After summa-
rizing the relevant facts, the hearing officer concluded
that ‘‘[i]t is certainly possible that all six children heard
the diatribe, and perhaps all six children observed it as
well. It is equally possible that all six children were
terrified and traumatized. However, the department has
not established any of those scenarios with a preponder-
ance of the evidence, and therefore, the allegations of
emotional neglect must be reversed.’’
   Concerning the July, 2018 incident, the hearing officer
upheld the department’s decision to substantiate the
allegations of emotional neglect against the plaintiff as
to his three youngest children. In reiterating the facts,
the hearing officer emphasized ‘‘that the children pro-
vided consistent reports about what happened in the car
that day,’’ noted that ‘‘[t]he [plaintiff’s] erratic behavior
placed them at physical risk during the drive . . . [and]
[t]he children were justifiably frightened,’’ and stated
that ‘‘[S’s] emotional response during her account of
the incident [was] persuasive and lends additional credi-
bility to the report.’’ Notably, the hearing officer recog-
nized ‘‘that the children’s mother fueled both the [plain-
tiff’s] ire and the children’s fear during this period . . .
[h]owever, in this case, the children’s disclosures were
consistent and believable.’’ Therefore, the hearing offi-
cer concluded that ‘‘[t]he [plaintiff’s] conduct clearly
demonstrated a serious disregard for the children’s
emotional well-being and the allegations of emotional
neglect are therefore upheld.’’
   Concerning the September, 2018 incident, the hearing
officer reversed the department’s decision to substanti-
ate the allegations of physical abuse as to S and A, but
upheld the department’s decision to substantiate the
allegations of emotional neglect as to the plaintiff’s
three youngest children. Regarding the allegations of
physical abuse, the hearing officer noted that ‘‘[p]arents
have the right to utilize corporal punishment for disci-
pline of their children . . . [and] [i]njuries that result
from the physical discipline are not always considered
to be abusive.’’ Additionally, the hearing officer stated
that, in making a determination as to whether the physi-
cal discipline rose to the level of physical abuse, ‘‘the
department must consider the parent’s motive, the
amount of force used, and whether or not the child is
able to understand the reason for the discipline.’’ The
hearing officer emphasized that the report containing
evidence of the children’s injuries did not describe them
with specificity; ‘‘[t]he children’s pediatrician was
apparently not so alarmed that she immediately felt
compelled to file a report with the department’’; and
the rationale for the plaintiff’s behavior was missing or
inconsistent, in that A and S provided different reasons
for why the plaintiff became angry, which was ‘‘an
essential element in determining the reasonableness of
his discipline.’’ In summarizing the allegations as to A,
the hearing officer stated that ‘‘[t]he evidence is not
sufficient . . . to conclude that [A] suffered any injury
from being struck’’ by the plaintiff and that the injuries
sustained by A when the plaintiff ‘‘attempted to forcibly
remove [A] from the car . . . were likely minor . . . .’’
In discussing the allegations as to S, the hearing officer
stated that ‘‘[t]he evidence supports the finding that the
[plaintiff] struck [S] when she attempted to get in the
middle of the [plaintiff] and [A] . . . [and] [t]his hit was
likely accidental . . . .’’ Therefore, the hearing officer
reversed the substantiation of physical abuse of A and
S because there was ‘‘not enough . . . to conclude that
the [plaintiff’s] use of force was unreasonable, or that
his conduct was abusive’’ toward A, nor that S’s injury
was intentional, as required under the department’s def-
inition of abuse.
   Regarding the allegations of emotional neglect arising
from the September, 2018 incident, the hearing officer
found that ‘‘[t]he [plaintiff] has engaged in a pattern of
erratic and bullying behaviors that have intimidated and
frightened his children on a repeated basis’’ and that
the children ‘‘have repeatedly told investigators that
they are afraid of him.’’ The hearing officer recognized
that, although ‘‘the [children’s] mother has contributed
to these feelings, the [plaintiff’s] own loss of control in
his children’s presence is no less real.’’ As a result, the
hearing officer concluded that the record supported the
department’s substantiation of emotional neglect as to
the plaintiff’s three youngest children.
   Finally, the hearing officer addressed the depart-
ment’s decision to place the plaintiff’s name on the
central registry. In making her determination, the hear-
ing officer ‘‘consider[ed] the intent of the perpetrator,
the severity of the conduct, chronicity or pattern of
behavior and the presence of substance abuse or
domestic violence.’’ See 2 Dept. of Children and Fami-
lies, Policy Manual § 22-4, pp. 1–2. In considering the
plaintiff’s intent, the hearing officer stated that the
plaintiff ‘‘is a mature adult with no apparent cognitive
limitations . . . [who] has been the subject of numer-
ous interventions over the years . . . [therefore] he
should reasonably be expected to know that his inability
to control his anger in the presence of his children was
likely to cause them harm . . . .’’ Regarding the plain-
tiff’s actions, the hearing officer stated that his angry
outbursts were severe in that they caused his children
fear and angst over an extended period of time. The
hearing officer recognized, however, that the chronic
pattern of behavior was more closely tied to the plain-
tiff’s conflict with the children’s mother and that she
‘‘was an integral part in the breakdown in the relation-
ship between the [plaintiff] and his children . . . .’’
Notably, the hearing officer emphasized that ‘‘it cannot
be said that [the plaintiff] poses a risk to children in
general. His conduct, and indeed his ability to harm
others, is the product of familial connections and does
not necessarily correlate to his presentation outside
those bonds.’’ Lastly, the hearing officer stated that the
plaintiff has not been diagnosed with any substance
abuse concerns, recognized that ‘‘the allegations of
spousal abuse have been embellished by the children’s
mother,’’ and noted that all the criminal charges against
the plaintiff have been dismissed or that a nolle prosequi
had been entered. For these reasons, the hearing officer
reversed the department’s decision to place the plain-
tiff’s name on the central registry.
   On February 3, 2021, the plaintiff filed an administra-
tive appeal pursuant to General Statutes § 4-183, chal-
lenging the hearing officer’s decision upholding the sub-
stantiations of emotional neglect stemming from the
July, 2018 and September, 2018 incidents. In his com-
plaint, the plaintiff claimed that ‘‘[t]he [department’s]
decision to find that the plaintiff emotionally neglected
his three younger children is not support[ed] by the
record in this matter.’’ Specifically, the plaintiff took
issue with the fact that the hearing ‘‘was conducted on
the ‘papers’ without the benefit of testimony,’’ asserted
that the ‘‘decision is legally and factually inconsistent,’’
and argued that ‘‘the record does not support . . . that
any specific conduct of the plaintiff resulted in or was
the cause of the condition of neglect’’ but that the condi-
tion of neglect arose due to the emotional turmoil
caused by the dissolution proceedings.
   The parties submitted preargument briefs to the
court, and, on February 14, 2022, the court held oral
argument on the plaintiff’s appeal. During oral argu-
ment, counsel for the plaintiff maintained that the hear-
ing officer’s decision to uphold the substantiation of
emotional neglect from the July, 2018 and September,
2018 incidents was ‘‘somewhat inconsistent with the
overall factual decision itself and the actual evidence
and exhibits that were entered into the record.’’ Counsel
for the plaintiff elaborated that despite recognizing that
these circumstances were ‘‘a product of a contentious
divorce’’ and making ‘‘specific findings about the credi-
bility of certain individuals . . . [and the] type of inap-
propriate influence [that] may have been occurring
amongst the family,’’ the hearing officer ultimately
found that ‘‘these two specific findings . . . are credi-
ble, or the evidence supports these statements.
Whereas, for other findings she directly discredits the
evidence put forward or discredits the testimony of
others.’’ Counsel for the defendant responded that the
hearing officer’s ‘‘decision is extremely well written,
extremely detailed in her analysis . . . [a]nd . . .
because she was so careful . . . she made decisions
to not uphold certain substantiations having carefully
considered the evidence before her.’’ Additionally,
counsel for the defendant noted that the hearing officer
acknowledged the contentious divorce and her ‘‘trouble
with [the] mother’s credibility . . . .’’ Counsel for the
defendant emphasized, however, that the hearing offi-
cer ‘‘gave tremendous weight to the consistency and
clarity of the children’s statements and reports’’ of the
July, 2018 incident and regarding the September, 2018
incident, ‘‘was very careful in saying [that] she was
really concerned that in spite of everything else that
was going on in the children’s lives, [that] the plaintiff’s
inability to restrain his anger and his intimidating bul-
lying behavior had this negative impact on his relation-
ship with his children.’’ In rebuttal, counsel for the
plaintiff stated that the relevant ‘‘inquiry is whether the
conduct of a particular parent created the [emotional]
neglect,’’ and argued that here ‘‘the record doesn’t sup-
port . . . that the plaintiff’s conduct is what created
the condition of neglect in the children.’’
  The following day, the court issued a memorandum
of decision affirming the hearing officer’s decision and
dismissing the plaintiff’s appeal. In its decision, the
court summarized the findings made and the conclu-
sions drawn by the hearing officer, as well as the law
governing allegations of emotional neglect and the
department’s burden to substantiate such allegations.
The court set forth that ‘‘the plaintiff, as father of the
subject children, is a person responsible for the chil-
dren’s health, welfare, or care. Thus, the focus of the
analysis must be on the plaintiff’s actions and/or omis-
sions in relation to his children’s positive emotional
development, to determine whether or not the plaintiff
denied proper care and attention, or allowed the chil-
dren to live under injurious conditions, all as related
to the children’s emotional development.’’
    The court found substantial evidence that the plaintiff
had a significant temper, lost control of his temper
in relation to his children during the July, 2018 and
September, 2018 incidents, and that these incidents
‘‘involved the plaintiff screaming, driving dangerously,
hitting the children, and acting in a manner that genu-
inely frightened the children.’’ The court found that the
plaintiff’s behavior exhibited a ‘‘serious disregard for
the emotional well-being of the children and has
impaired their emotional development.’’ Additionally,
the court stated that the hearing officer ‘‘treated the
plaintiff fairly in her decision’’ by reversing the depart-
ment’s findings of physical abuse and determination to
place the plaintiff’s name on the central registry and
understanding that the children’s mother ‘‘inappropri-
ately enflamed the situation and embellished her
reports . . . .’’ The court emphasized, however, that
the hearing officer ‘‘appropriately held the plaintiff
responsible for his inability to control himself, his rage,
and the effect of his inappropriate behavior upon the
children.’’ The court found ‘‘[t]he most compelling evi-
dence of emotional neglect in the record is the consis-
tent testimony of the plaintiff’s children that they are
afraid of him, nervous to be around him, and in some
cases experiencing physical symptoms from their fear.’’
   On the basis of the foregoing, the court found that
the hearing officer’s determination that the plaintiff
emotionally neglected his three children was supported
by substantial evidence in the record and was reason-
able. Accordingly, the court found that the plaintiff had
failed to establish on appeal that ‘‘the hearing officer’s
final decision was (1) in violation of constitutional or
statutory provisions; (2) in excess of the statutory
authority of the agency; (3) made upon unlawful proce-
dure; (4) affected by other error of law; (5) clearly
erroneous in view of the reliable, probative, and sub-
stantial evidence on the whole record; or (6) arbitrary
or capricious or characterized by abuse of discretion
or clearly unwarranted exercise of discretion.’’ Follow-
ing the court’s dismissal, the plaintiff appealed to this
court. Additional facts will be set forth as necessary.
   On appeal, the plaintiff claims, inter alia, that the
court erred when it concluded that the findings of the
hearing officer, substantiating the allegations of emo-
tional neglect, were supported by substantial evidence
in the record. We conclude that the court properly dis-
missed the plaintiff’s appeal.
    We first set forth the applicable standard of review.
‘‘[J]udicial review of an administrative agency’s action
is governed by the Uniform Administrative Procedure
Act (UAPA), General Statutes § 4-166 et seq., and the
scope of that review is limited. . . . When reviewing
the trial court’s decision, we seek to determine whether
it comports with the [UAPA]. . . . [R]eview of an
administrative agency decision requires a court to deter-
mine whether there is substantial evidence in the admin-
istrative record to support the agency’s findings of basic
fact and whether the conclusions drawn from those
facts are reasonable. . . . Neither this court nor the
trial court may retry the case or substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact. . . . Con-
clusions of law reached by the administrative agency
must stand if . . . they resulted from a correct applica-
tion of the law to the facts found and could reasonably
and logically follow from such facts. . . . [This] court’s
ultimate duty is only to decide whether, in light of the
evidence, the [agency] has acted unreasonably, arbi-
trarily, illegally, or in abuse of [its] discretion.’’ (Internal
quotation marks omitted.) Natasha B. v. Dept. of Chil-
dren & Families, 189 Conn. App. 398, 403–404, 207 A.3d
1101 (2019).
   ‘‘The substantial evidence rule imposes an important
limitation on the power of the courts to overturn a
decision of an administrative agency . . . . It is funda-
mental that a plaintiff has the burden of proving that
the [C]ommissioner [of Children and Families], on the
facts before [her], acted contrary to law and in abuse
of [her] discretion . . . . The law is also well estab-
lished that if the decision of the commissioner is reason-
ably supported by the evidence it must be sustained.’’
(Internal quotation marks omitted.) F.M. v. Commis-
sioner of Children & Families, 143 Conn. App. 454,
475, 72 A.3d 1095 (2013).
    Furthermore, § 4-183 (j) provides in relevant part that
‘‘[t]he court shall not substitute its judgment for that
of the agency as to the weight of the evidence on ques-
tions of fact,’’ and, on appeal, ‘‘[n]either this court nor
the trial court may retry the case . . . .’’ (Internal quo-
tation marks omitted.) Natasha B. v. Dept. of Chil-
dren & Families, supra, 189 Conn. App. 403. ‘‘The
reviewing court must take into account contradictory
evidence in the record . . . but the possibility of draw-
ing two inconsistent conclusions from the evidence
does not prevent an administrative agency’s finding
from being supported by substantial evidence . . . . ’’
(Internal quotation marks omitted.) Frank v. Dept. of
Children & Families, 312 Conn. 393, 411–12, 94 A.3d
588 (2014).
   The plaintiff argues that ‘‘the record does not demon-
strate that [he] engaged in any conduct which would
support a finding that he emotional[ly] neglected his
children. . . . [Additionally] the record does not sup-
port . . . that any specific conduct of the [plaintiff]
resulted in or was the cause of the condition of
neglect.’’9 The plaintiff also argues ‘‘that the hearing
officer’s decision was not supported by the weight of the
substantial evidence on the entire record.’’ In support
of this position, he maintains that the record reflects:
‘‘1. [i]nconsistencies in the children’s accusations, 2.
[p]roblems with the conduct and credibility of the [chil-
dren’s] mother,10 [and] 3. [t]he [plaintiff’s] having suc-
cessfully passed various programs.’’ (Footnote added.)
Additionally, he claims ‘‘that the hearing officer ignored
evidence showing the [children’s] inconsistencies in
their accusations and that the children had been
‘coached’ by their mother to make these accusations
against [him].’’11 We disagree.
   General Statutes § 46b-120 (4) provides that ‘‘[a] child
may be found ‘neglected’ who, for reasons other than
being impoverished, (A) has been abandoned, (B) is
being denied proper care and attention, physically, edu-
cationally, emotionally or morally, or (C) is being per-
mitted to live under conditions, circumstances or asso-
ciations injurious to the well-being of the child . . . .’’
To substantiate the allegations of emotional neglect
against the plaintiff, the department was required to
demonstrate that he is a person responsible for the
health, welfare, or care of his children and that he
denied his children proper care and attention emotion-
ally, or failed to respond to their affective needs, which
had an adverse impact on them or seriously interfered
with their positive emotional development. See Policy
Manual, supra, § 22-3, pp. 7–8.12
   After conducting a thorough review of the documen-
tary evidence submitted by the plaintiff and the defen-
dant,13 the hearing officer upheld the department’s deci-
sion to substantiate two allegations of emotional
neglect as to the plaintiff’s three youngest children,
arising from the July, 2018 and September, 2018 inci-
dents. In regard to the July, 2018 incident, the record
reflects that, when picking the children up from their
mother’s house, the plaintiff had an irate reaction upon
learning of a missing bag, exited the car and began
screaming and cursing, then drove his car out of the
driveway while one of his children’s doors remained
open, and proceeded to drive with the children in an
erratic and dangerous manner. In upholding the sub-
stantiation of emotional neglect, the hearing officer
emphasized ‘‘that the children provided consistent
reports about what happened in the car that day,’’ which
were ‘‘believable,’’ and that one child’s ‘‘emotional
response during her account of the incident is persua-
sive and lends additional credibility to the report.’’
Although the hearing officer’s balanced approach
acknowledged evidence that ‘‘the children’s mother
fueled both the [plaintiff’s] ire and the children’s fear,’’
she stated that the children ‘‘were justifiably frightened’’
and concluded that ‘‘[t]he [plaintiff’s] conduct clearly
demonstrated a serious disregard for the children’s
emotional well-being.’’
   Regarding the September, 2018 incident, the record
reflects that the plaintiff was in his vehicle with his
three youngest children as passengers, became angry
and hit A’s arm, subsequently hit S in the face when S
intervened between the plaintiff and A, and later
dragged A out of the car, which resulted in bruising
and scratches on the children. In upholding the substan-
tiation of the allegations of emotional neglect arising
from this incident, the hearing officer noted that ‘‘[t]he
[plaintiff] has engaged in a pattern of erratic and bul-
lying behaviors that have intimidated and frightened
his children on a repeated basis. . . . His rage frightens
his children. They have repeatedly told investigators
that they are afraid of him.’’ The hearing officer again
acknowledged evidence that ‘‘the [children’s] mother
has contributed to the children’s feelings,’’ and then
concluded that the plaintiff’s ‘‘inability to restrain his
anger has negatively impacted his relationship with his
children [and] caused them trauma . . . .’’ Therefore,
our review of the record reveals substantial evidence to
support the hearing officer’s findings and conclusions.
    Additionally, we agree with the court’s assessment
that ‘‘the hearing officer treated the plaintiff fairly in
her decision in view of the overall record,’’ contrary to
the plaintiff’s assertion that the hearing officer failed
to adequately consider inconsistencies in the children’s
accusations or issues with the conduct and credibility
of the children’s mother. Notably, the court found that,
‘‘[i]n reversing [the department’s] findings of physical
abuse14 and [the department’s] determination to place
the plaintiff on the registry, the hearing officer reason-
ably understood that the [children’s mother] inappropri-
ately enflamed the situation and embellished her
reports . . . [h]owever, the hearing officer also appro-
priately held the plaintiff responsible for his inability
to control himself, his rage, and the effect of this inap-
propriate behavior upon the children.’’ (Footnote
added.)Additionally, the court stated that ‘‘[t]he most
compelling evidence of emotional neglect in the record
is the consistent testimony of the plaintiff’s children
that they are afraid of him, nervous to be around him,
and in some cases experiencing physical symptoms
from their fear.’’ On appeal, ‘‘[i]t is not the role of [the
trial] court to second-guess the factual findings and
discretionary decisions of an administrative agency.’’
Northwest Hills Chrysler Jeep, LLC v. Dept. of Motor
Vehicles, Superior Court, judicial district of New Brit-
ain, Docket No. CV-XX-XXXXXXX-S (April 15, 2019)
(reprinted at 201 Conn. App. 132, 163, 241 A.3d 739),
aff’d, 201 Conn. App. 128, 241 A.3d 733 (2020). On the
basis of the foregoing, we conclude that the court prop-
erly determined that the hearing officer did not act
unreasonably, arbitrarily, illegally, or in abuse of her
discretion in upholding the substantiation of the allega-
tions of emotional neglect.15 See Natasha B. v. Dept.
of Children & Families, supra, 189 Conn. App. 404.
Accordingly, the court properly dismissed the plaintiff’s
administrative appeal.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018), as amended by the Violence Against Women Act Reauthorization
Act of 2022, Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify
any person protected or sought to be protected under a protection order,
protective order, or a restraining order that was issued or applied for, or
others through whom that person’s identity may be ascertained.
   1
     The plaintiff was represented by counsel during the administrative pro-
ceeding before the hearing officer of the Department of Children and Fami-
lies and on appeal to the Superior Court.
   2
     In his appeal to the Superior Court, the plaintiff names as the defendant
Vannessa Dorantes, in her official capacity as Commissioner of Children
and Families. In this opinion, we refer to the department either as the
department or the defendant.
   3
     The plaintiff also raises on appeal four claims which are intertwined
with his substantial evidence claim. See footnotes 9, 13, 14, and 15 of
this opinion.
   4
     ‘‘The credible evidence in the record reveals that the [plaintiff] and his
former wife were in the initial stages of a contentious separation and divorce
when the department first became involved with the family in February,
2016.’’
   5
     A guardian ad litem was appointed for the children in the dissolution
action.
   6
     As set forth previously, the record reflects that the incident took place
on June 27, 2018, but was reported to the police by the children’s mother
on July 3, 2018. The hearing officer refers to the incident as ‘‘Emotional
neglect of [S], [A], and [A. A.] (July, 2018).’’ For consistency, we refer to
the incident as the July, 2018 incident throughout the opinion.
   7
     ‘‘Careline is a department telephone service that mandatory reporters
and others may call to report suspected child abuse or neglect.’’ In re
Katherine H., 183 Conn. App. 320, 322 n.4, 192 A.3d 537, cert. denied, 330
Conn. 906, 192 A.3d 426 (2018).
   8
     We note that the record contains conflicting information regarding the
date the hearing officer’s memorandum of decision was issued. It appears
that, at some point after submitting the original version of her decision with
a mistaken date of December 24, 2021, the hearing officer later issued a
corrected decision with a date of December 24, 2020. On appeal to the
Superior Court, however, only the original version of the hearing officer’s
decision was submitted to the court, therefore, the trial court’s decision
indicates that the hearing officer’s decision was released on December
24, 2021.
   9
     In addition, the plaintiff argues that the hearing officer’s ‘‘decision is
legally and factually inconsistent . . . [because] [t]he hearing officer in this
matter found that certain alleged conduct of the [plaintiff] did not [rise] to
the level of conduct which would result in central registry placement [for]
substantiation of certain neglect allegations.’’ To the extent that the plaintiff
is arguing that the hearing officer’s decision was inconsistent because it
reversed certain substantiations and yet upheld two substantiations of emo-
tional neglect, we construe that argument as a reformulation of his claim
that the record lacked substantial evidence to support the hearing officer’s
decision. We are not persuaded by that argument.
   10
      The plaintiff argues that ‘‘[t]he emotional abuse was actually being
caused by the [children’s mother] falsely accusing and coercing the children,
shaming the [plaintiff] to the children, brainwashing the children and used
sheer manipulation tactics.’’ In support of this argument, the plaintiff devotes
a significant portion of his brief to discussing ‘‘malicious parent syndrome.’’
Neither the hearing officer nor the court made any findings as to ‘‘malicious
parent syndrome,’’ and it is ‘‘axiomatic that this appellate body does not
engage in fact-finding.’’ (Internal quotation marks omitted.) Grovenburg v.
Rustle Meadow Associates, LLC, 174 Conn. App. 18, 85, 165 A.3d 193 (2017).
We note, however, that the court stated that ‘‘[t]he hearing officer found
that the [children’s mother] was not a credible witness, unfairly embellished
reports, and purposefully provoked the plaintiff.’’ Therefore, the record
reflects that the hearing officer carefully considered the conduct of the
children’s mother.
   11
      In his brief and during oral argument before this court, the plaintiff
makes a passing reference to a claimed ‘‘refus[al] and/or [neglect]’’ by the
department to interview several individuals, who the plaintiff contends were
interviewed by the children’s guardian ad litem and ‘‘refuted the [children’s]
mother’s claims’’ or ‘‘witnessed ‘alienating patterns’ of the [children’s]
mother [and] false reporting . . . .’’ The plaintiff also briefly posits ‘‘the
question that should be asked is why did [the department] not include any
of this in their reports?’’ The plaintiff’s concerns are ‘‘ ‘merely mentioned
and not briefed beyond a bare assertion’ ’’ and, accordingly, are inadequately
briefed. Marvin v. Board of Education, 191 Conn. App. 169, 178 n.8, 213
A.3d 1155 (2019); id. (‘‘Claims are inadequately briefed when they are merely
mentioned and not briefed beyond a bare assertion. . . . Claims are also
inadequately briefed when they . . . consist of conclusory assertions . . .
with no mention of relevant authority and minimal or no citations from the
record . . . .’’ (Internal quotation marks omitted.)).
   Moreover, assuming that the information the plaintiff claims was omitted
was of evidentiary value, we note that he did not include the information
as part of the exhibits that he submitted, through his counsel, for review
by the hearing officer and, on appeal, our review is confined to the record
before the hearing officer. See Nussbaum v. Dept. of Energy & Environmen-
tal Protection, 206 Conn. App. 734, 739, 261 A.3d 1182 (‘‘[r]eview of an
administrative agency decision requires a court to determine whether there
is substantial evidence in the administrative record’’ (emphasis added;
internal quotation marks omitted)), cert. denied, 339 Conn. 915, 262 A.3d
134 (2021); see also Blinkoff v. Commission on Human Rights & Opportuni-
ties, 129 Conn. App. 714, 723, 20 A.3d 1272 (‘‘We take [the plaintiff’s con-
tention], essentially, to be a claim that the record should be expanded to
include information that was not submitted for the consideration of the
referee. In so arguing, the plaintiff misapprehends the scope of review of
an administrative appeal, which is confined to the record.’’), cert. denied,
302 Conn. 922, 28 A.3d 341 (2011).
   12
      Section 22-3 of the department’s policy manual provides in relevant
part: ‘‘Whether or not the adverse impact has to be demonstrated is a function
of the child’s age, cognitive abilities, verbal ability and developmental level.
Adverse impact is not required if the action/inaction is a single incident
which demonstrates a serious disregard for the child’s welfare.
   ‘‘The adverse impact [of emotional neglect] may result from a single event
and/or from a consistent pattern of behavior and may be currently observed
or predicted as supported by evidenced based practice.
   ‘‘Evidence of emotional neglect includes, but is not limited to, the follow-
ing: inappropriate expectations of the child given the child’s developmental
level; failure to provide the child with appropriate support, attention and
affection; and/or permitting the child to live under conditions, circumstances
or associations injurious to his well-being including, but not limited to, the
following . . . psychiatric problem of the caregiver, which adversely
impacts the child emotionally; and exposure to family violence which
adversely impacts the child emotionally.
   ‘‘Indicators may include, but are not limited to, the following: depression;
withdrawal; low self-esteem; anxiety; fear; aggression/passivity; emotional
instability; sleep disturbances; somatic complaints with no medical basis;
inappropriate behavior for age or development; suicidal ideations or
attempts; extreme dependence; academic regression; and/or trust issues.’’
Policy Manual, supra, § 22-3, pp. 7–8.
   13
      The plaintiff argues that his ‘‘inability to call the children as a witness
and the admission of hearsay evidence against him’’ violated his due process
rights. Additionally, he argues that ‘‘he was deprived of fundamental fairness
and due process because he was unable to cross-examine an opposing
witness presented by the department . . . .’’
   The defendant responds that the plaintiff’s ‘‘argument fails because the
plaintiff chose not to call any witnesses and did not object to the admission
of the department’s exhibits containing hearing statements of the children
and others. . . . In reality, the plaintiff chose not to have a hearing at which
testimony would be presented. Counsel for the plaintiff filed a request with
the department asking that the administrative hearing be decided on the
papers.’’ As a result, the defendant contends that the plaintiff ‘‘cannot now
complain that there was not a hearing with live testimony’’ and ‘‘[b]ecause
the plaintiff failed to raise [the hearsay] issue with the hearing officer, this
court should decline to review it.’’ We agree with the defendant and conclude
that the plaintiff waived this claim by inducing any claimed error.
   ‘‘[T]he term induced error, or invited error, has been defined as [a]n
error that a party cannot complain of on appeal because the party, through
conduct, encouraged or prompted the trial court to make the [allegedly]
erroneous ruling. . . . It is well established that a party who induces an
error cannot be heard to later complain about that error. . . . This principle
bars appellate review of induced nonconstitutional error and induced consti-
tutional error. . . . The invited error doctrine rests [on principles] of fair-
ness, both to the trial court and to the opposing party. . . . [W]hether we
call it induced error, encouraged error, waiver, or abandonment, the result—
that the . . . claim is unreviewable—is the same.’’ (Internal quotation marks
omitted.) Independent Party of CT—State Central v. Merrill, 330 Conn. 681,
724, 200 A.3d 1118 (2019).
   Our review of the record leads us to conclude that the plaintiff, through
counsel, induced the claimed error in this case by requesting and consenting
to the format whereby the administrative hearing was adjudicated on the
papers, and, furthermore, by declining to object to the documentary evidence
submitted by the department and by failing to raise the claimed error on
appeal to the Superior Court. Accordingly, we decline to review the plain-
tiff’s claims.
   14
      The plaintiff argues that the hearing officer’s decision was in excess of
her statutory authority in that the officer ‘‘failed to hold a hearing regarding
the reasonableness of the [plaintiff’s] discipline of the children’’ and that
he ‘‘did not intend to hurt or injure the child, but rather to discipline misbe-
havior.’’ In support of his argument, the plaintiff cites to General Statutes
(Rev. to 2017) § 53a-18, a statute which provides in relevant part that ‘‘[t]he
use of physical force upon another person which would otherwise constitute
an offense is justifiable and not criminal under any of the following circum-
stances: (1) [a] parent, guardian or other person entrusted with the care
and supervision of a minor . . . may use reasonable physical force upon
such minor . . . when and to the extent that he reasonably believes such
to be necessary to maintain discipline or to promote the welfare of such
minor . . . .’’ Consistent with the policy underlying this statute, the depart-
ment is required to consider the reasonableness of the parent’s discipline
of his or her children prior to substantiating an allegation of physical abuse.
See Lovan C. v. Dept. of Children & Families, 86 Conn. App. 290, 297, 860
A.2d 1283 (2004); see also State v. Nathan J., 294 Conn. 243, 259, 982 A.2d
1067 (2009) (‘‘[u]nder [the Lovan C.] framework, abuse always consists of
two primary elements—(1) physical injury, and (2) wilfulness—but, in order
to respect the legislature’s intent to protect parents from reprisal for reason-
able physical discipline of their children, any substantiation of abuse hearing
against a parent also must include a separate evaluation of reasonableness’’
(emphasis in original)). As we previously noted, the hearing officer reversed
the department’s substantiation of the allegations of physical abuse against
the plaintiff. Accordingly, as this is the only ground on which the plaintiff
challenges the hearing officer’s statutory authority, we are unpersuaded.
   15
      In one page of his brief, the plaintiff argues that the hearing officer’s
decision was based on unlawful procedure and error of law, in support of
which the plaintiff renews his assertion that ‘‘[t]he hearing in this case was
conducted on the ‘papers’ without the benefit of testimony.’’ The plaintiff
then proceeds to delineate the procedure by which a person who has been
substantiated as an individual responsible for abuse or neglect can appeal
that determination. The plaintiff does not set forth any additional analysis
connecting this claim to any alleged error beyond separately briefing his
due process claim. See footnote 13 of this opinion. Accordingly, we decline
to review his claim. See C. B. v. S. B., 211 Conn. App. 628, 630, 273 A.3d
271 (2022) (‘‘We repeatedly have stated that [w]e are not required to review
issues that have been improperly presented to this court through an inade-
quate brief. . . . Analysis, rather than mere abstract assertion, is required
in order to avoid abandoning an issue by failure to brief the issue properly.’’
(Internal quotation marks omitted.)).